DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 through 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “the die having a peripheral region and an inner region within the peripheral region, and the thermally conductive post vertically beneath the inner region of the die” in lines 9 through 11.  The limitation is not taught by the application in the specification or figures as originally filed.
The limitation is not recited in the specification.  The figures show a cross section but do not disclose that the cross section is of an inner rather than a peripheral region 
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 6, 8, 11, 12, 14, 15, and 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hsu (US 2015/0279818).
Regarding claim 1
 Hsu teaches an electronic device package, comprising: a substrate (510) having a first side and a second side, the second side opposite the first side; a plurality of solder balls (550) coupled to the first side of the substrate; a thermally conductive post (132) extending from the second side of the substrate; and an electronic component (144) supported by the thermally conductive post, wherein the thermally conductive post facilitates heat transfer between the electronic component and the substrate, and wherein the electronic component comprises a die directly attached to the thermally conductive post the die having a peripheral region and an inner region within the peripheral region, and the thermally conductive post vertically beneath the inner region of the die (fig 5) (paragraph 46).
 
    PNG
    media_image1.png
    406
    741
    media_image1.png
    Greyscale

 
 Regarding claim 4.
Hsu teach a mold compound (136) at least partially encapsulating the thermally conductive post (132) (fig 5) (paragraph 30)
Regarding claim 5.
Hsu teaches a top portion of the mold compound and a top portion of the thermally conductive post form a planar surface, and the electronic component is disposed on at least a portion of the planar surface (fig 5).
Regarding claim 6.
Hsu teaches the mold compound is an epoxy (paragraph 7).
Regarding claim 8.
Hsu teaches a plurality of electronic components (134,144,574) in a stacked arrangement (fig 5) (paragraph 46).
 Regarding claim 11.
Hsu the thermally conductive post (132) is electrically conductive and electrically coupled to the substrate and the electronic component (144) (fig 5) (paragraph 46).
Regarding claim 12.
Hsu teaches an electrical interconnect interface (1441) of the electronic component (144) is oriented toward the substrate (510) (fig 5).
Regarding claim 14.
Hsu teaches the thermally conductive post (132) has an electrical resistance less than about 0.02 ohms (copper) (paragraph 30).
Regarding claim 15.
Hsu teaches a mold compound (136) at least partially encapsulating the thermally conductive post (132) (fig 5) (paragraph 29-30).
Regarding claim 17.
Hsu teaches a spacer (125) disposed on the substrate (510) and a second electronic component (134) supported by the spacer (fig 5).
  Claim(s) 1, 4, 6, 11, 12, 13, 14, 15, 16, 20, 21, and 22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yu (US 2017/0365591).
Regarding claim 1.
Lin teaches an electronic device package, comprising: a substrate (101) having a first side and a second side, the second side opposite the first side; a plurality of solder balls (101e) coupled to the first side of the substrate, a thermally conductive post (103a) extending from the second side of the substrate; and an electronic component (104a) supported by the thermally conductive post, wherein the thermally conductive post facilitates heat transfer between the electronic component and the substrate, and wherein the electronic component (104a) comprises a die directly attached to the thermally conductive post the die having a peripheral region and an inner region within the peripheral region, and the thermally conductive post vertically beneath the inner region of the die (fig 3) (paragraph 35-38).
 Regarding claim 4.
Lin a mold compound (108) at least partially encapsulating the thermally conductive post (103a) (paragraph 36).
 Regarding claim 6.
Lin teaches the mold compound comprises ep[oxy (paragraph 36).
Regarding claim 11.
Lin teaches the thermally conductive post is electrically conductive and electrically coupled to the substrate and the electronic component (fig 3) (paragraph 35-38).
Regarding claim 12.
Lin teaches an electrical interconnect interface of the electronic component (104a) is oriented toward the substrate (101) (fig 3).
Regarding claim 13.
Lin teaches the thermally conductive post is electrically coupled to the electronic component via a solder ball (107a) coupled to the electrical interconnect interface and the thermally conductive post.
Regarding claim 14.
Lin teaches the thermally conductive post has an electrical resistance less than about 0.02 ohms (gold) (paragraph 23).
 Regarding claim 15.
Lin teaches a mold compound (108) at least partially encapsulating the thermally conductive post (fig 3).
 Regarding claim 16.
Lin teaches the thermally conductive post comprises a plurality of thermally conductive posts (!03a) and a laterally oriented bridge extending between two of the thermally conductive posts in communication with the electronic component (104a) to provide electrical routing.
 
    PNG
    media_image2.png
    478
    570
    media_image2.png
    Greyscale

 Regarding claim 20.
Lin teaches the thermally conductive post comprises a metal material (paragraph 23)
 Regarding claim 21.
Lin teaches the thermally conductive post comprises a copper (paragraph 23)
Regarding claim 22.
Lin teaches the thermally conductive post comprises a plurality of thermally conductive posts (fig 3).  
Claim(s) 1, 4, 5, 6, and 8 through 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Mihara (US 2006/0125072).
Regarding claim 1.
Mihara teaches an electronic device package, comprising: a substrate  (22) having a first side and a second side, the second side opposite the first side: a plurality of solder balls (29) coupled to the first side of the substrate: a thermally conductive post (25) extending from the second side of the substrate (22); and an electronic component (2,13) supported by the thermally conductive post (25), wherein the thermally conductive post (25) facilitates heat transfer between the electronic component (2,13) and the substrate (22), and wherein the electronic component comprises a die (4) directly attached to the thermally conductive post (fig 1,2) (paragraph 32-40).

    PNG
    media_image3.png
    439
    691
    media_image3.png
    Greyscale

Regarding claim 4.
Mihara teaches a mold compound (21) at least partially encapsulating the thermally conductive post (25) (fig 1) (paragraph 32-40).
 Regarding claim 5.
  Mihara teaches a top portion of the mold compound (21) and a top portion of the thermally conductive post (25) form a planar surface, and the electronic component (2,13) is disposed on at least a portion of the planar surface (fig 1).
Regarding claim 6.
Mihara teaches the mold compound (21) comprises an epoxy (paragraph 36).
Regarding claim 8.
Mihara teaches the electronic component comprises a plurality of electronic components in a stacked arrangement (fig 1).
 
    PNG
    media_image4.png
    415
    935
    media_image4.png
    Greyscale

 
 Regarding claim 9.
Mihara teaches a second thermally conductive post extending from the second side of the substrate, wherein the first thermally conductive post (15) supports all of the plurality of electronic components and the second thermally conductive (25) posts supports fewer than all of the plurality of electronic components (fig 1).
Regarding claim 10.
 Mihara teaches the first thermally conductive post is at least partially encapsulated by a first mold compound, and the second thermally conductive post is at least partially encapsulated by a second mold compound (fig 1).
 Regarding claim 11.
Mihara teaches the thermally conductive post (25) is electrically conductive and electrically coupled to the substrate (22) and the electronic component (2) (fig 1).  
Regarding claim 12.
Mihara teaches an electrical interconnect interface (11) of the electronic component (2,13) is oriented toward the substrate (22) (fig 1).
 Regarding claim 13.
Mihara teaches the thermally conductive post (25) is electrically coupled to the electronic component via a solder ball coupled to the electrical interconnect interface and the thermally conductive post.
 Regarding claim 14.
Mihara teaches the thermally conductive post (25) has an electrical resistance less than about 0.02 ohms (paragraph 38).
Regarding claim 15
 Mihara teaches a mold compound (21) at least partially encapsulating the thermally conductive post (fig 1).
 Regarding claim 16.
Mihara teaches the thermally conductive post comprises a plurality of thermally conductive posts and a laterally oriented bridge (25) extending between two of the thermally conductive posts in communication with the electronic component to provide electrical routing (fig 14).
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2004/0262774) in view of Wu (US 2008/0164605).
Regarding claim 1.
 Kang teaches an electronic device package, comprising: a substrate (51) having a first side and a second side, the second side opposite the first side;  a thermally conductive post (75,73) extending from the second side of the substrate (51); and an electronic component (53,71,87) supported by the thermally conductive post, wherein the thermally conductive post facilitates heat transfer between the electronic component and the substrate, and wherein the electronic component comprises a die directly attached to the thermally conductive post the die having a peripheral region and an inner region within the peripheral region, and the thermally conductive post (57,55) vertically beneath the inner region of the die (fig 6,7) (paragraph 49-50).
 Kang does not teach solder balls on coupled to the first side.
Wu teaches solder balls (180) coupled to a first side on a substrate (110) (paragraph 68) (fig 1a).
It would have been obvious to one of ordinary skill in the art to provide solder balls in order to facilitate electrical connection with other devices (Wu paragraph 69).
 Regarding claim 2.
Kang teaches an electrical interconnect interface (89) of the electronic component is oriented away from the substrate (fig 6) (paragraph 49-50).
 Regarding claim 3.
Kang teaches the electronic component is electrically coupled to the substrate via a wirebond (91) extending between the electrical interconnect interface and the substrate (fig 6) (paragraph 49-50).
Regarding claim 4.
Kang teaches a mold compound (83) at least partially encapsulating the thermally conductive post (fig 6) (paragraph 47-50).
 Regarding claim 5.
Kang teaches a top portion of the mold compound (59,83) and a top portion of the thermally conductive post (61a,57,55) form a planar surface, and the electronic component (53,71,87) is disposed on at least a portion of the planar surface.
Regarding claim 6.
Kang teaches the mold compound (59,83) comprises epoxy (paragraph 47)
  Claim(s) 1, 2, 3, 4, 6, 7, 8, 17, 20, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (2003/0038374).
Regarding claim 1.
Shim teaches an electronic device package, comprising: a substrate (20) having a first side and a second side, the second side opposite the first side: a plurality of solder balls (43) coupled to the first side of the substrate (20): a thermally conductive post (45) extending from the second side of the substrate (20); and an electronic component (13,11) supported by the thermally conductive post (45), wherein the thermally conductive post facilitates heat transfer between the electronic component and the substrate, and wherein the electronic component comprises a die (13) directly attached to the thermally conductive post (fig 2) (paragraph 24-27).
Shim does not teach in this embodiment forming conductive post beneath an inner portion of the die.
Shim teaches a second embodiment comprising a peripheral region and an inner region within the peripheral region, and the thermally conductive post vertically beneath the inner region of the die (fig 5a). 
 
    PNG
    media_image5.png
    464
    467
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to provide post beneath an inner portion in order to provide more support and thermal conduction.
Regarding claim 2.
 Shim teaches an electrical interconnect interface (37) of the electronic component is oriented away from the substrate (20) (fig 2) (paragraph 27).
 Regarding claim 3.
Shim teaches the electronic component (13,11) is electrically coupled to the substrate (20) via a wirebond (37) (fig 2) extending between the electrical interconnect interface and the substrate.
 Regarding claim 4.
Shim teaches a mold compound (41) at least partially encapsulating the thermally conductive post (45) (fig 2).
Regarding claim 6.
Shim teaches the mold compound (41) comprises an epoxy (fig 2) (paragraph 29).
Regarding claim 7. 
 Shim teaches a side portion of the thermally conductive post is exposed to atmosphere (fig 4b).
Regarding claim 8.
Shim teaches the electronic component (11,13) comprises a plurality of electronic components in a stacked arrangement (fig 2).
   Regarding claim 17.
Shim teaches a spacer (31) disposed on the substrate and a second electronic component (11) supported by the spacer (fig 2) (paragraph 32).
 Regarding claim 20.
Shim teaches the thermally conductive post comprises metal (paragraph 26).
Regarding claim 21
Shim teaches the thermally conductive post comprises copper (paragraph 26).
Regarding claim 22.
Shim teaches the thermally conductive post (45) comprises a plurality of posts (fig 2) (paragraph 24).
 Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (2003/0038374) as applied to claim 1 above and further in view of Lin (US 2015/0021760).
Regarding claim 18
Shim teaches elements of the claimed invention above.
Shim does not teach the dimensions of the thermally conductive post.
Lin teaches the thermally conductive post (215) has a thickness of at least about 100 pm (paragraph 31).
It would have been obvious ton one of ordinary skill in the art to form a post that has a thickness of 100 microns in order to provide sufficient thickness to provide stability to an overlying electronic device.
Regarding claim 19.
Shim teaches elements of the claimed invention above.
Shim does not teach the dimensions of the thermally conductive post.
Lin teaches the thermally conductive post (paragraph 215) has a height of at least about 120 pm (paragraph 31).
It would have been obvious ton one of ordinary skill in the art to form a post that has a thickness of 120 micron in order to provide sufficient space for an adjacent die.
 
 Response to Arguments
Applicant's arguments filed 5/4/21 have been fully considered but they are not persuasive. 
The applicant argues that the amendment to the claim overcomes the applied prior art.
The applicant will note that the application as filed only shows a cross section of the package and does not shows the whole periphery of the structure with the posts located within an inner region. 
Additionally, the applicant will note that Shim teaches peripheral region (85) and and an inner region with inner posts (86).  Further, Mihara teaches a peripheral region (2) and an inner region (13) with underlying conductive posts (25) (fig 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.J.G/Examiner, Art Unit 2817     

/BRADLEY SMITH/Primary Examiner, Art Unit 2817